Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 1 of 21 Page ID #:1



  1   ANOUSH HAKIMI (State Bar No. 228858)
      anoush@handslawgroup.com
  2   PETER SHAHRIARI (State Bar No. 237074)
      peter@handslawgroup.com
  3   ANI AVETISYAN (State Bar. No. 266679)
      ani@handslawgroup.com
  4   LAURA STEVEN (State Bar. No. 332168)
      laura@handslawgroup.com
  5
      THE LAW OFFICE OF HAKIMI &
  6   SHAHRIARI
      1800 Vine Street
  7   Los Angeles, CA 90028
  8   Telephone: (888) 635 - 2250
      Facsimile: (213) 402 - 2170
  9
      Attorneys for Plaintiff,
 10   PHILLIP WALKER
 11
 12
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
 13
 14   PHILLIP WALKER,                          Case No.:
 15
               Plaintiff,
 16
      v.                                       COMPLAINT FOR VIOLATIONS
 17                                            OF: AMERICANS WITH
      HCL INGLEWOOD VILLAGE LLC, a             DISABILITIES ACT OF 1990, 42
 18   California Limited Liability Company;    U.S.C. § 12181 et seq.; UNRUH
      and DOES 1-10,                           CIVIL RIGHTS ACT, CALIFORNIA
 19                                            CIVIL CODE § 51 et seq.
 20             Defendants.
 21
 22                                            DEMAND FOR JURY TRIAL

 23
 24
 25        Most Americans, especially Seniors, become disabled at some point in life…
 26
 27
 28

                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 2 of 21 Page ID #:2



  1         Plaintiff Phillip Walker (hereinafter referred to as “Plaintiff,”) complains of
  2
      HCL Inglewood Village, LLC, a California Limited Liability Company;; and Does
  3
  4   1-10 (each, individually a “Defendant,” and collectively “Defendants”), and alleges

  5   as follows:
  6
                                 I.     PARTIES
  7
  8         1.      Phillip Walker is a senior citizen who has trouble walking. Advanced
  9   arthritis in his right hip has impaired his walking and standing ability. He uses a
 10   seat cane. Advanced arthritis in his right hip has impaired his walking and
 11   standing ability. He also has difficulty moving his upper torso and lower body in
 12   concert. Plaintiff is qualified as being disabled pursuant to 42 USC Section
 13   12102(2)(A), the California Unruh Civil Rights Act, Sections 51, et seq. and 52,
 14
      et seq., and other statutory laws which protect the rights of “disabled persons”.
 15
      Plaintiff is a California resident with physical disabilities. Plaintiff has been issued
 16
      a blue permanent disability Disabled Person Parking Placard by the State of
 17
      California.
 18
            2.      Defendant HCL Inglewood Village, LLC, a California Limited
 19
 20   Liability Company; owned the property (“Property”) located at 3420 W Century
 21   Blvd, Inglewood, CA 90303, at all relevant times.
 22
            3.      There is a business establishment on the Property known as
 23
 24   “Marshalls” hereinafter “business”).
 25
            4.      DOES 1 through 10 were at all relevant times lessors, lessees, property
 26
      owners, subsidiaries, parent companies, employers, employees, agents, corporate
 27
 28   officers, managers, principles and/or representatives of Defendants. Plaintiff is
                                            2
                                        COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 3 of 21 Page ID #:3



  1   unaware of the true names and capacities of Defendants sued herein, as DOES 1
  2
      through 10, inclusive, and therefore, sues those Defendants by fictitious names.
  3
  4   Plaintiff requests that the Court grant leave to amend this complaint to allege the

  5   true names and capacities when determined by whatever source.
  6
            5.     Plaintiff alleges that Defendants at all times have been and are relevant
  7
  8   to this cause of action, the owners, franchisees, lessees, general partners, limited
  9   partners, agents, employees, employers, represent partners, subsidiaries, partner
 10
      companies, and/or joint ventures of the remaining Defendants and were acting
 11
 12   within the course and scope of that relationship. Plaintiff is further informed and
 13   believes and alleges that each of the Defendants gave consent to, ratified, and/or
 14
      authorized the acts alleged of each of the remaining defendants.
 15
 16         6.     Plaintiff visited the public accommodations owned and operated by
 17   Defendants with the intent to purchase and/or use the goods, services, facilities,
 18
      privileges, advantages, or accommodations operated and/or owned by Defendants.
 19
 20                             II.    JURISDICTION & VENUE
 21
            7.     This Court has subject matter jurisdiction over this action pursuant to
 22
      28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 23
 24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (the “ADA”).
 25
            8.     Pursuant to supplemental jurisdiction, an attendant and related cause of
 26
      action, arising from the same nucleus of operative facts and arising out of the same
 27
 28   transactions, is also brought under California’s Unruh Civil Rights Act, which act
                                            3
                                        COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 4 of 21 Page ID #:4



  1   expressly incorporates the ADA.
  2
             9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and is
  3
  4   founded on the fact that the real property which is the subject of this action is

  5   located in this district and that Plaintiff’s cause of action arose in this district.
  6
                                   III.   FACTS
  7
  8          10.    The Property owned by Defendants is a facility which is open to the
  9   public and is a business establishment.
 10
             11.    Plaintiff alleges that the Property has been newly constructed and/or
 11
 12   underwent remodeling, repairs, or alterations since 1992, and that Defendants have
 13   failed to comply with California access standards which applied at the time of each
 14
      new construction and/or alteration or failed to maintain accessible features in
 15
 16   operable working condition.
 17          12.    Plaintiff visited the Property during the relevant statutory period on
 18
      three (3) separate occasions, in January 2019, February 2020 and November 2020
 19
 20   to patronize the business.
 21
             13.    Defendants did not offer persons with disabilities with equivalent
 22
      facilities, privileges and advantages offered by Defendants to other patrons.
 23
 24          14.    Plaintiff encountered barriers (both physical and intangible) that
 25
      interfered with – and denied – Plaintiff the ability to use and enjoy the goods,
 26
      services, privileges, and accommodations offered at the Property.
 27
 28          15.    Parking for patrons visiting the Property are among the facilities,
                                              4
                                          COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 5 of 21 Page ID #:5



  1   privileges, and advantages offered by Defendants to patrons of the Property.
  2
            16.   However, there is no accessible parking for disabled patrons. Not one
  3
  4   single space. The parking space designated for disabled persons does not comply

  5   with the Americans with Disabilities Act (“ADA”).
  6
            17.   The parking area does not comply with the latest California Building
  7
  8   Codes (“2010 CBC”).
  9         18.   Parking is one of the facilities, privileges, and advantages offered by
 10
      Defendants to patrons of the Property.
 11
 12         19.   When Plaintiff visited the Property, Plaintiff experienced access
 13         barriers related to parking, signage, restroom, and paths of travel.
 14
            Plaintiff encountered the following barriers at Defendant’s Property:
 15
 16
 17         Marshalls and the Property it sits on does not have accessible designated
 18
            parking spaces, adjacent loading/unloading access aisle, paths of travel,
 19
 20         compliant signage, and a compliant restroom. The paths of travel are
 21
            riddled with cracks, uneven ground surface, and abrupt changes in level.
 22
            This makes it difficult for Plaintiff to safely travel into the entrance of
 23
 24         the business. The access aisles have the words “NO PARKING” double
 25
            painted and overlapped, which creates confusion for Plaintiff and other
 26
            patrons.
 27
 28
                                           5
                                       COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 6 of 21 Page ID #:6



  1        VIOLATION of 2010 California Building Code (CBC) § 1114B.1.2; 1991
  2
           ADA Standards for Accessible Design (ADAS) § 4.3.2(1). (Exterior route
  3
  4        of travel.) An accessible route of travel is not provided to all entrances and

  5        portions of the building, entrances and/or between the building and a public
  6
           way.
  7
  8
  9        VIOLATION of 2010 CBC § 1127B.1; 1991 ADAS § 4.6.2(1).
 10
           (Directional signage.) There is no directional signage showing an accessible
 11
 12        path of travel.
 13
 14
           VIOLATION of 2010 CBC § 1129B.4. (Off-street unauthorized parking
 15
 16        sign – towed vehicle information.) The tow away sign (sign stating that
 17        “UNAUTHORIZED VEHICLES PARKED IN DESIGNATED
 18
           ACCESSIBLE SPACES … WILL BE TOWED AWAY”) does not state the
 19
 20        required information regarding the tow company and telephone number.
 21
 22
           VIOLATION of 2010 ADAS 403.3. (Path of travel- cross slope.) The cross
 23
 24        slope of the accessible path of travel is greater than two (2) percent.
 25
 26
           VIOLATION of 2010 CBC § 1129B.3; 1991 ADAS § 4.6.3; 2010 ADAS §
 27
 28        502.2. (Faded paint – accessible space lines.) The paint used for the
                                          6
                                      COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 7 of 21 Page ID #:7



  1        designated accessible parking space is so worn and aged that it cannot be
  2
           seen. This makes it unclear where the actual parking space is. The required
  3
  4        width dimensions are not painted as required. This makes it difficult for

  5        Plaintiff to park in the designated space.
  6
  7
  8        VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Width of
  9        space). The parking space designated for disabled persons measures less than
 10
           nine (9) feet wide. This makes it difficult for Plaintiff to park in the
 11
 12        designated space.
 13
 14
           VIOLATION of 2010 CBC § 1129B.3; 2010 ADAS § 502.2. (Length of
 15
 16        space.) The designated disabled parking space measures less than eighteen
 17        (18) feet long, which makes it difficult for Plaintiff to park in the designated
 18
           space.
 19
 20
 21        VIOLATION of 2010 CBC § 1133B.7.1; 1991 ADAS § 4.6.8. (Abrupt
 22
           changes in level.) The path of travel from the space reserved for disabled
 23
 24        patrons has an uneven ground surface with changes in level exceeding one-
 25
           half inch.
 26
 27
 28        VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
                                           7
                                       COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 8 of 21 Page ID #:8



  1        § 502.4. (Slope of parking space.) The parking space reserved for disabled
  2
           patrons has surface slopes in it that are greater than two (2) percent.
  3
  4
  5        VIOLATION of 2010 CBC § 1129B.3.4; 1991 ADAS § 4.6.3; 2010 ADAS
  6
           § 502.4. (Slope of adjacent access aisle.) The adjacent loading/unloading
  7
  8        access aisle for the space reserved for disabled persons has surface slopes in
  9        it that are greater than two (2) percent.
 10
 11
 12        VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 13        2010 ADAS § 4.6.3. (Length of adjacent access aisle.) The adjacent access
 14
           aisle to the designated disabled parking space is less than eighteen (18) feet
 15
 16        long. This makes it difficult for Plaintiff to use the adjacent space to safely
 17        disembark from the car.
 18
 19
 20        VIOLATION of 1991 CA Title 24 § 1129B.4.2; 2010 CBC § 1129B.3;
 21        2010 ADAS § 4.6.3. (Width of adjacent access aisle.) The adjacent
 22
           loading/unloading access aisle to the designated disabled parking space is
 23
 24        less than five (5) feet wide. This makes it difficult for Plaintiff to use the
 25
           adjacent space to safely disembark from the car.
 26
 27
 28        VIOLATION of 2010 CBC § 1129B.3.1; 1991 ADAS § 4.6.3; 2010 ADAS
                                          8
                                      COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 9 of 21 Page ID #:9



  1        § 502.3. (No loading/unloading access aisle.) The adjacent loading/unloading
  2
           access aisle for the accessible parking space is missing entirely. This makes it
  3
  4        difficult for Plaintiff to use the adjacent space to safely disembark from the

  5        car.
  6
  7
  8        VIOLATION of 2010 CBC § 1129B.4. (Surface signage.) The paint used for
  9        the designated accessible parking spaces is faded and cannot be seen. There is
 10
           no compliant surface signage at the designated disabled parking space. The
 11
 12        International Access Symbol is so faded and worn that it cannot be read. The
 13        street surface (pavement) signage is unreadable because the paint has faded.
 14
 15
 16
 17        VIOLATION of 2010 CBC § 1129B.3.1. (“NO PARKING” – ground
 18
           surface sign.) The words “NO PARKING” is fading from the adjacent
 19
 20        loading/unloading access aisles. As a result, non-disabled patrons park in the
 21        loading/unloading access aisles, blocking Plaintiff from being able to use the
 22
           access aisles. Cars and trucks park or block the access aisles because the
 23
 24        paint is faded and difficult to read.
 25
 26
           VIOLATION of 2010 CBC § 1129B.1; 2010 ADAS § 502.6. (Sign
 27
 28        obscured.) The disabled parking space does have a disabled parking sign;
                                           9
                                       COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 10 of 21 Page ID #:10



   1        however, it is obscured from being read because it is covered with vandalism,
   2
            making it difficult for Plaintiff and other patrons to see and read the sign. The
   3
   4        sign is vandalized and has been left vandalized.

   5
   6
            VIOLATION of 2010 ADAS § 502.3. (Access aisles.) The adjacent
   7
   8        loading/unloading access aisle must adjoin an accessible route to an
   9        accessible entrance. It does not.
  10
  11
  12        VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Changes in
  13        level of ground surface.) Within the parking spaces reserved for disabled
  14
            patrons, the asphalt is uneven, with depressions, dips, divots, and uneven
  15
  16        ground. There are sunken parts. There are cracked parts. This makes
  17        travelling in this area difficult.
  18
  19
  20        VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Path from
  21        parking – uneven surface.) The path of travel from the designated disabled
  22
            parking spaces to the entrance has damaged ground which is uneven. The
  23
  24        damaged ground has pavement distresses. Parts of the ground surface are not
  25
            flush. The surface of the ground within the designated path of travel leading
  26
            into the entrance is not flat. This makes traveling in this area difficult. The
  27
  28        path of travel from the designated disabled parking spaces to the entrance
                                            10
                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 11 of 21 Page ID #:11



   1        runs into these pavement distresses which have caused changes in level
   2
            greater than one-half inch, but no ramp is provided. These steep changes in
   3
   4        level create uneven surfaces. The types of pavement distresses which exist

   5        include but are not limited to: alligator (fatigue) cracking, joint reflection
   6
            cracking, potholes, asphalt bleeding, patching near utilities, block cracking,
   7
   8        raveling, stripping, corrugation and shoving, and depressions. These
   9        pavement distresses are made worse and exacerbated by designs which do
  10
            not follow the ADAAG. These areas should be fixed immediately because
  11
  12        they are also a tripping and falling hazard.
  13
  14
            VIOLATION of 2010 CBC § 1129B.3.1; 2010 ADAS § 502.6; ADAS §
  15
  16        4.6.3. (Marked path of travel.) There is no marked path of travel from the
  17        disabled parking space to the entrance. There is no safe way for Plaintiff to
  18
            park there and then travel to the entrance of the Property.
  19
  20
  21        VIOLATION of 2010 CBC § 1133B.5.1; 1991 ADAS § 4.8.1. (Ramps.)
  22
            The accessible route of travel has a slope greater than 1:20 (5%) but is not a
  23
  24        compliant ramp.
  25
  26
            VIOLATION of 2010 CBC § 1133B.5.2. (Minimum width of ramps.) The
  27
  28        ramps do not have a minimum clear width of forty-eight (48) inches.
                                           11
                                        COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 12 of 21 Page ID #:12



   1
   2
            VIOLATION of 2010 CBC § 1133B.5.3; 1991 ADAS § 4.8.2. (Least
   3
   4        possible slope of ramp.) The least possible slope is not used for the ramp

   5        leading into the business.
   6
   7
   8        VIOLATION of 2010 CBC § 1133B.5.3.1; 1991 ADAS § 4.8.6. (Maximum
   9        cross slope of ramp.) The cross slope of the ramp was greater than 2%.
  10
  11
  12        VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4. (Level ramp
  13        landings.) Level ramp landings must be provided at the top and bottom of
  14
            each ramp. They are not provided.
  15
  16
  17        VIOLATION of 2010 CBC § 1133B.5.4; 1991 ADAS § 4.8.4(1). (Width of
  18
            ramp landings.) The landing of ramps must be at least as wide as the ramp
  19
  20        run leading to it, but they are not.
  21
  22
            VIOLATION of 2010 CBC § 1133B.5.4.2; 1991 ADAS §§ 4.8.4(2),
  23
  24        4.8.4(3). (Minimum landing width and length for top ramp landings.) The
  25
            ramp’s top landing is not sixty inches (60”) wide and long as required.
  26
  27
  28        VIOLATION of 2010 CBC § 1133B.5.4.2. (Minimum landing length for
                                            12
                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 13 of 21 Page ID #:13



   1        bottom ramp landings.) The ramp’s bottom landing is not seventy-two
   2
            inches (72”) in length as required.
   3
   4
   5        VIOLATION of 2010 CBC § 1133B.5.4.6; 1991 ADAS § 4.8.4(3).
   6
            (Minimum landing size for change of direction in ramp.) The change of
   7
   8        direction in the ramp does not have a minimum landing size of 60” x 60”.
   9
  10
            VIOLATION of 2010 CBC § 1133B.1.1.1.3; 2010 ADAS § 302.2. (Carpet.)
  11
  12        Carpets and mats must be securely attached to a stable surface. Carpeting
  13        must be securely attached so that it does not shift or buckle against wheeled
  14
            traffic. The carpet and/or mat inside the business is not secure and can cause
  15
  16        rolling and buckling. Rolling or buckling occurs when carpet is not properly
  17        secured and makes wheelchair maneuvering very difficult. It also creates a
  18
            tripping hazard for those using walkers and canes.
  19
  20
  21        VIOLATION of 2010 CBC § 1133B.7.4; 2010 ADAS § 303.3. (Front door
  22
            entrance threshold and weather strip changes in level.) Inside the building,
  23
  24        the front door entrance threshold and weather strip has changes in level
  25
            greater than one-half inch but provides no ramps. This makes traversing this
  26
            area difficult.
  27
  28
                                         13
                                      COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 14 of 21 Page ID #:14



   1         VIOLATION of 2010 CBC § 1115B.6. (Sanitary facilities – door signage.)
   2
             The sanitary facilities are missing door signage indicating an accessible
   3
   4         facility.

   5         Plaintiff personally encountered the foregoing barriers.
   6
             20.      These inaccessible conditions denied Plaintiff full and equal access
   7
   8   and caused difficulty, humiliation, and/or frustration.
   9         21.      The barriers existed during each of Plaintiff’s visits in 2019 and 2020.
  10
             22.      Plaintiff alleges that Defendants knew that the foregoing architectural
  11
  12   barriers prevented access. Plaintiff will prove that Defendants had actual knowledge
  13   that the architectural barriers prevented access, and that the noncompliance with the
  14
       ADA Accessibility Guidelines and Title 24 of the California Building Code was
  15
  16   intentional.
  17         23.      Plaintiff intends visit the Property again soon. Currently, Plaintiff is
  18
       reasonably deterred from returning to Defendants’ public accommodation facilities
  19
  20   because of the knowledge of barriers to equal access, relating to Plaintiff’s
  21   disabilities, that continue to exist at the Property.
  22
             24.      Defendants have failed to maintain in working and useable conditions
  23
  24   those features necessary to provide ready access to persons with disabilities.
  25
             25.      Defendants have the financial resources to remove these barriers
  26
       without much expense or difficulty in order to make their Property more accessible
  27
  28   to their mobility impaired customers. The removal of these barriers is readily
                                              14
                                           COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 15 of 21 Page ID #:15



   1   achievable. The United States Department of Justice has determined that removal of
   2
       these types of barriers is readily achievable to remove.
   3
   4         26.    Defendants refuse to remove these barriers.

   5         27.    On information and belief, Plaintiff alleges that Defendants’ failure to
   6
       remove these barriers was intentional, because the barriers are logical and obvious.
   7
   8   During all relevant times, Defendants had authority, control, and dominion over
   9   these conditions; thus, the absence of accessible facilities was not a mishap, but
  10
       rather an intentional act.
  11
  12         28.    These barriers to access are described herein without prejudice to
  13   Plaintiff citing additional barriers to access after further inspection by Plaintiff’s
  14
       access agents, pursuant to Doran v 7-ELEVEN, Inc., 524 F3d 1034 (9th Cir. 2008)
  15
  16   (holding that once a plaintiff encounters one barrier at a site, a plaintiff can sue to
  17   have all barriers that relate to his or her disability removed, regardless of whether
  18
       he or she personally encountered them).
  19
  20      IV. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  21       WITH DISABILITIES ACT OF 1990 (42 U.S.C. section 12101, et seq.)
  22
                                      (Against All Defendants)
  23
  24         29.    Plaintiff alleges and incorporates by reference each and every
  25
       allegation contained in all prior paragraphs of this complaint.
  26
             30.    Title III of the ADA prohibits discrimination against any person on the
  27
  28   basis of disability in the full and equal enjoyment of the goods, services, facilities,
                                             15
                                          COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 16 of 21 Page ID #:16



   1   privileges, advantages, or accommodations of any place of public accommodation
   2
       by any person who owns, leases, or operates a place of public accommodation.
   3
   4   U.S.C. § 12182(a).

   5         31.    Defendants discriminated against Plaintiff by denying “full and equal
   6
       enjoyment” and use of the goods, services, facilities, privileges, or accommodations
   7
   8   of Defendant’s facility during each visit and each incident of deterred visit.
   9         32.    The acts and omissions of Defendants herein were/are in violation of
  10
       Plaintiff’s rights under the ADA and the regulations under 28 C.F.R. Part 36, et seq.
  11
  12         33.     Pursuant to the ADA, discrimination is a “failure to make reasonable
  13   modifications in policies, practices or procedures, when such modifications are
  14
       necessary to afford goods, services, facilities, privileges, advantages or
  15
  16   accommodations to individuals with disabilities, unless the entity can demonstrate
  17   that making such modifications would fundamentally alter the nature of such goods,
  18
       services, facilities, privileges, advantages or accommodations.” 42 U.S.C. §
  19
  20   12182(b)(2)(A)(ii).
  21
             34.    The ADA requires removal of architectural barriers in existing
  22
       facilities where such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv.)
  23
  24   (“discrimination includes … a failure to remove architectural barriers, and
  25
       communication barriers that are structural in nature, in existing facilities, … where
  26
       such removal is readily achievable”). The term “readily achievable” is defined as
  27
  28   “easily accomplishable and able to be carried out without much difficulty or
                                            16
                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 17 of 21 Page ID #:17



   1   expense.” 42 U.S.C. § 12181(9). Barriers are defined by reference to the ADA
   2
       Standards of Accessible Design (“ADAS”), found at 28 C.F.R., Part 36, including
   3
   4   the ADA Accessibility Guidelines for Buildings and Facilities (“ADAAG”) at Part

   5   36, Appendix A.
   6
             35.     If removal of any barrier is not readily achievable, a failure to make
   7
   8   goods, services, facilities, or accommodations available through alternative
   9   methods is also prohibited if these methods are readily achievable. 42 U.S.C. §
  10
       12182(b)(2)(A)(v).
  11
  12         36.     Plaintiff alleges that Defendants can easily remove the architectural
  13   barriers at their facility without much difficulty or expense, and that Defendants
  14
       violated the ADA by failing to remove those barriers because removal was readily
  15
  16   achievable. There are companies in the area which can repaint parking areas for as
  17   little as $350. Defendants can afford such costs, which are a fraction of what
  18
       Defendants receive in rental profits for such a large and expensive property.
  19
  20         37.     Alternatively, if it was not “readily achievable” for Defendants to
  21
       remove barriers at their facilities, Defendants violated the ADA by failing to make
  22
       the required services available through alternative methods, which are readily
  23
  24   achievable.
  25
             38.     On information and belief, the facility was modified after January 26,
  26
       1992, mandating compliance access requirements under the ADA.
  27
  28         39.     The ADA requires that facilities altered in a manner that affects or
                                            17
                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 18 of 21 Page ID #:18



   1   could affect their usability must be made readily accessible to individuals with
   2
       disabilities to the maximum extent feasible. 42 U.S.C. §12183(a)(2).
   3
   4         40.    Plaintiff alleges that Defendants altered the facilities at the Property in

   5   a manner that violated the ADA, and/or failed to make the Property readily
   6
       accessible to physically disabled persons, including Plaintiff, to the maximum
   7
   8   extent feasible.
   9         41.    The ADA also requires reasonable modifications in policies, practices,
  10
       or procedures, when such modifications are necessary to afford goods, services,
  11
  12   facilities, privileges, advantages, or accommodations to individuals with
  13   disabilities, unless the entity can demonstrate that making such modifications
  14
       would fundamentally alter the nature of such goods, services, facilities, privileges,
  15
  16   advantages, or accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
  17         42.    Plaintiff alleges that Defendants violated the ADA by failing to make
  18
       reasonable modifications in policies, practices, or procedures at the Property when
  19
  20   these modifications were necessary to afford (and would not fundamentally alter the
  21
       nature of) the goods, services, facilities, privileges, advantages, or accommodations.
  22
             43.    Plaintiff seeks a finding from this Court that Defendants violated the
  23
  24   ADA, so that Plaintiff may pursue damages under California’s Unruh Civil Rights
  25
       Act for Disable Persons Act.
  26
             44.    Here Defendants’ failure to make sure that accessible facilities were
  27
  28   available and ready to be used by the Plaintiff was/is a violation of law.
                                            18
                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 19 of 21 Page ID #:19



   1         45.    Plaintiff would like to continue to frequent Defendants’ property
   2
       because it is close to his home. However, Plaintiff is deterred from doing so
   3
   4   because Plaintiff has been discriminated against and is aware of accessibility

   5   barriers at the Property.
   6
             46.    Among the remedies sought, Plaintiff seeks an injunction order
   7
   8   requiring compliance with state and federal access laws, and remediation of all the
   9   existing access violations at the Property.
  10
         V. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH ACT
  11
  12                                 (Cal. Civ. Code § 51-53.)
  13
  14
                                     (Against All Defendants)

  15         47.    Plaintiff repleads and incorporates by reference, as though fully set
  16
       forth herein, the allegations contained in all prior paragraphs of this complaint.
  17
  18         48.    California Civil Code § 51 states, in part: “All persons within the

  19   jurisdictions of this state are entitled to the full and equal accommodations,
  20
       advantages, facilities, privileges, or services in all business establishments of every
  21
  22   kind whatsoever.”

  23         49.    California Civil Code § 51 also states, in part: “No business
  24
       establishment of any kind whatsoever shall discriminate against any person in this
  25
  26   state because of the disability of the person.”

  27         50.    California Civil Code § 51(f) specifically incorporates, by reference,
  28
                                            19
                                         COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 20 of 21 Page ID #:20



   1   an individual’s rights under the ADA, into the Unruh Civil Rights Act. (“Unruh
   2
       Act”).
   3
   4            51.   The Unruh Act also provides that a violation of the ADA, or California

   5   state accessibility regulations, is a violation of the Unruh Act Cal. Civ. Code §
   6
       51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F. Supp. 433, 439 (N.D.
   7
   8   Cal. 1994).
   9            52.   Defendants’ above-mentioned acts and omissions have violated the
  10
       Unruh Act by denying Plaintiff his rights to full and equal use of the
  11
  12   accommodations, advantages, facilities, privileges, and services they offer, on the
  13   basis of Plaintiff’s disability.
  14
                53.   Defendants’ above-mentioned acts and omissions have also violated
  15
  16   the Unruh Act by denying Plaintiff his rights to equal access pursuant to the ADA;
  17   and, thus, Defendants are liable for damages. Cal. Civ. Code § 51(f), 52(a).
  18
                54.   Because violation of the Unruh Act resulted in difficulty, discomfort,
  19
  20   and/or embarrassment for Plaintiff, the Defendants are each also responsible for
  21
       statutory damages, such as a civil penalty. Cal. Civ. Code § 55.56(a)(c).
  22
                55.   Plaintiff was actually damaged.
  23
  24   //
  25
       //
  26
       //
  27
  28   //
                                             20
                                          COMPLAINT
Case 2:21-cv-00100-DMG-JPR Document 1 Filed 01/06/21 Page 21 of 21 Page ID #:21



   1         56.      Plaintiff was damaged by Defendants’ wrongful conduct, and seeks
   2
       statutory minimum damages of four thousand dollars ($4,000) for each offense.
   3
   4                                  PRAYER FOR RELIEF

   5                  WHEREFORE, Plaintiff prays for judgment against Defendants, as
   6
       follows:
   7
   8         1. For injunctive relief, compelling Defendants to comply with the
   9               Americans with Disabilities Act and the Unruh Civil Rights Act. Note:
  10
                   Plaintiff is not invoking section 55 of the California Civil Code and is not
  11
  12               seeking injunctive relief under the Disabled Person Acts.
  13         2. Damages under the Unruh Civil Rights Act, which provides for actual
  14
                   damages and a statutory minimum of $4,000 per each offense.
  15
  16         3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to
  17               42 U.S.C. § 12205, and Cal. Civ. Code § 52.
  18
                                          JURY DEMAND
  19
  20   Plaintiffs demand a trial by jury on all issues so triable.
  21
  22
       DATED: December 14, 2020           THE LAW OFFICE OF HAKIMI & SHAHRIARI
  23
  24
  25                                      By:   /s/ Peter Shahriari, Esq.____________
                                                PETER SHAHRIARI, ESQ.
  26                                            Attorney for Plaintiff, Phillip Walker
  27
  28
                                             21
                                          COMPLAINT
